In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                        No. 21-653V
                                       UNPUBLISHED


    SEAN M. SULLIVAN,                                       Chief Special Master Corcoran

                        Petitioner,                         Filed: February 16, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Vasovagal Syncope
                       Respondent.


Elizabeth Martin Muldowney, Sands Anderson PC, Richmond, VA, for Petitioner.

Jennifer A. Shah, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

        On January 12, 2022, Sean M. Sullivan filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he sustained facial, mandibular, and dental trauma
after suffering a syncopal event shortly after receiving the influenza (flu) vaccination on
September 16, 2020, and resulting in multiple jaw fractures, loss of teeth, and a chin
laceration that required sutures. Petition at 1-2. Petitioner further alleges that he received
the vaccination within the United States, the vaccine-related sequela required more than
six months of treatment, and that neither he, nor anyone on his behalf, has received nor
collected an award or settlement of any civil action for damages for his vaccine-related
injuries. Petition at 2, 6. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

1
 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If , upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On January 24, 2022, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent determined that “[P]etitioner has satisfied the criteria set forth
in the Table and the Qualifications and Aids to Interpretation (“QAI”) for vasovagal
syncope following flu vaccination, which require that [P]etitioner establish a loss of
consciousness within one hour after administration of the flu vaccine.” Id. at 6.
Respondent further agrees that the scope of damages to be awarded is limited to
petitioner’s syncope and its related sequelae only. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                         s/Brian H. Corcoran
                                                         Brian H. Corcoran
                                                         Chief Special Master




                                              2